 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10         JACOB IVAN SCHMITT,
                                                              CASE NO. 3:18-cv-05602-BHS-JRC
11                                 Petitioner,
                                                              ORDER GRANTING STAY
12                 v.

13         MIKE OBENLAND,

14                                 Respondent.

15

16          The District Court has referred this petition for a writ of habeas corpus to United States

17   Magistrate Judge J. Richard Creatura. The authority for the referral is 28 U.S.C. § 636(b)(1)(A)

18   and (B), and local Magistrate Judge Rules MJR3 and MJR4. The petition is filed pursuant to 28

19   U.S.C. § 2254.

20          Petitioner Jacob Ivan Schmitt filed this petition in July of 2018. Dkt. 1. After the Court

21   directed service of the petition, Dkt. 7, respondent filed a motion to stay the petition, Dkt. 10. He

22   argues that petitioner has filed a mixed petition, containing both exhausted and unexhausted

23   grounds, and that petitioner is currently exhausting his state court remedies as to his unexhausted

24


     ORDER GRANTING STAY - 1
 1   grounds. Id. Therefore, respondent asks the Court to stay petitioner’s habeas proceeding until he

 2   is able to exhaust his unexhausted grounds. Id. Petitioner did not file an objections to a stay of

 3   the habeas proceedings. See Dkt.

 4          The Court has the authority to stay consideration of a habeas petition to allow a petitioner

 5   to exhaust his remedies in state court before returning to federal court. See Rhines v. Weber, 544

 6   U.S. 269, 274-79 (2005). Here, respondent has stated that petitioner is still in the process of

 7   exhausting his state court remedies, and petitioner did not oppose a stay. Therefore, it is

 8   ORDERED:

 9          1) This case is stayed until March 1, 2019. Respondent is directed to file a report

10              advising the Court of the status of petitioner’s state court relief and, if necessary, file

11              a motion to extend the stay on or before February 15, 2019 – fourteen days before the

12              stay ends.

13          2) Should the state court terminate review of petitioner’s state court filing, either

14              petitioner or respondent will inform the Court and file a motion to lift the stay within

15              30 days of the state court’s decision.

16          3) The Clerk is directed to note the February 15, 2019 deadline on the docket for this

17              case.

18          Dated this 30th day of October, 2018.

19

20

21                                                          A
                                                            J. Richard Creatura
22
                                                            United States Magistrate Judge
23

24


     ORDER GRANTING STAY - 2
